Citation Nr: 0727941	
Decision Date: 09/06/07    Archive Date: 09/14/07

DOCKET NO.  04-07 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran had active service from November 1942 to December 
1946, from March 1947 to August 1958, and from May 1959 to 
November 1960.  


This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.  The RO, in pertinent part, denied 
entitlement to service connection for PTSD.  

In June 2004 the veteran provided oral testimony before a 
Veterans Law Judge (VLJ) sitting at the RO, a transcript of 
which has been associated with the claims file.  The veteran 
was advised by letter in July 2007 that the VLJ who conducted 
his hearing was no longer employed at the Board, and notified 
the veteran of his right to have an additional hearing.  As 
the veteran responded to this letter declining an additional 
hearing, the Board will proceed with adjudicating this 
appeal. 

In October 2004, this matter was remanded for additional 
development and adjudication.  This having been completed, 
the matter has been returned to the Board for further review.

In August 2007, the Board granted the veteran's motion to 
have his case advanced on the Board's docket.


FINDING OF FACT

The weight of the medical evidence is against a showing that 
the veteran has PTSD.


CONCLUSION OF LAW

The criteria for establishing entitlement to service 
connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f), and 4.125(a) 
(2006).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of letters dated November 2004, July 2005, and March 
2007, the veteran was furnished notice of the type of 
evidence needed in order to substantiate his claim, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The veteran was also 
generally informed that he should send to VA evidence in his 
possession that pertains to the claim and advised of the 
basic law and regulations governing the claim, the cumulative 
information and evidence previously provided to VA (or 
obtained by VA on the veteran's behalf), and provided the 
basis for the decisions regarding the claim.  The veteran was 
provided with adequate notice of the evidence which was not 
of record, additional evidence that was necessary to 
substantiate the claim, and he was informed of the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on his behalf.

Here, the Board notes that VA provided adequate VCAA notice 
with respect to the veteran's claim after the initial 
decision in this case.  While the notice provided was not 
given prior to the first RO adjudication of the claim, the 
notice was provided by the RO prior to the May 2007 
supplemental statement of the case and prior to the 
certification of the veteran's case to the Board.  The Board 
also finds that the content of the notice fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), and observes that the veteran and his 
representative have had time to consider the content of the 
notice and respond with any additional evidence or 
information relevant to the claim.  Based on the above, the 
Board concludes that any defect in the timing of the VCAA 
notice is harmless error.  See generally, Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  To decide 
the appeal on these facts would not be prejudicial error to 
the veteran.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
Indeed, the Board's October 2004 remand directed the Agency 
of Original Jurisdiction (AOJ) to perform evidentiary 
development in accordance with the requirements of the VCAA, 
which was thoroughly completed.  Specifically, the 
information and evidence associated with the claims file 
includes the following:  the veteran's service records, post-
service treatment records and reports, VA examinations, the 
veteran's testimony before the Board, and statements 
submitted by the veteran and his representative in support of 
the claim.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.

II.  Entitlement to service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

In June 1999, revised regulations concerning PTSD were 
published in the Federal Register, which reflected the 
decision of the Court in Cohen v. Brown, 10 Vet. 
App. 128 (1997).  The changes to 38 C.F.R. § 3.304(f) were 
made effective the date of the Cohen decision.  Service 
connection for PTSD requires (1) medical evidence 
establishing a diagnosis of the condition in accordance with 
the provisions of 38 C.F.R. § 4.125(a); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f); Cohen.

Here, the Board notes that some the veteran's service records 
may not have been obtained from the National Personnel 
Records Center (NPRC) because of the 1973 fire at that 
facility.  However, the Board observes that a great deal of 
service medical and personnel records were obtained from 
alternative sources.  Nonetheless, in this case the Board 
recognizes its heightened duty to explain its findings and 
conclusions and to consider benefit of the doubt and 
corroborative testimony such as buddy statements in cases 
where records are unavailable.  O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  

Following a careful review of the record, the Board finds 
that service connection is not warranted for PTSD.  

A review of the veteran's service personnel records reveal 
that during World War II the veteran served in a 
quartermaster role.  While the record shows that the veteran 
was awarded the Bronze Star for "battle participation in the 
Western Pacific Campaign," there is no evidence documenting 
that he actually participated in combat.  Indeed, no medals 
denoting combat were awarded.  For example, there is no 
indication that the veteran was awarded the Combat 
Infantryman Badge, the Purple Heart Medal, or other award 
specifically associated with combat.  The Board has 
nonetheless considered the veteran's statements that he was 
involved in combat and that this has resulted in current 
PTSD.  However, for the reasons set forth below, as the 
veteran is not shown to have been firmly diagnosed with PTSD, 
whether he actually participated in combat is not a 
determinative factor in resolving this appeal.  

Upon further review of the veteran's service records, the 
Board finds that the first separation examination indicated 
that the veteran was normal and did not have any subjective 
metal health complaints.  A second discharge examination 
indicated that the veteran expressed problems with 
depression, worry, and loss of memory over recent personal 
events.  A treatment note from February 1943 indicated a 
diagnosis of mental deficiency, borderline.  A later July 
1944 note, however, noted no evidence of any mental disease.  
Indeed, the veteran's service personnel records demonstrate 
that the veteran's military career progressed nearly 
continuously through November 1960 without evidence of 
psychiatric disease.  The Board takes note of a July 1959 
treatment record that indicated a diagnosis of acute 
situational maladjustment as manifested by anxiety and stress 
due to domestic difficulties, and additional personnel 
records in October and November 1960 show that the veteran 
suffered from emotional instability reaction manifested by 
acute depression associated with the stress of domestic 
family issues and financial problems.  However, such 
diagnoses reflect personality disorders, which are not 
considered diseases or injuries for compensation purposes.  
38 C.F.R. § 4.127 (2006). 

The record shows that the veteran was first seen for 
psychological problems in 1974, some 14 years after final 
discharge from service.  A February VA hospital discharge 
summary states a diagnosis of adjustment reaction to adult 
life associated with marital discord and impending divorce 
manifested by hyperactivity, confusion, and aggressive 
behavior.  This diagnosis also reflects a personality 
disorder for which compensation is not available.   Post-
service medical records thereafter reveal that veteran was 
seen for various psychiatric conditions throughout the years 
and has been diagnosed most commonly with schizoaffective 
disorder, but also with PTSD, depression, generalized anxiety 
disorder, and bipolar disorder.  

The veteran has also received a November 2003 opinion of a VA 
physician.  The physician indicated that the veteran was 
enrolled in the mental health clinic at the Phoenix VA 
Medical Center, and was being treated for PTSD, chronic, 
combat related, dysthymic disorder, and schizoaffective 
disorder.  The physician indicated that the veteran has 
suffered symptoms of PTSD since his service in the South 
Pacific in World War II, and that these symptoms have 
fluctuated over the years but have become more severe in 
recent years.  The veteran's current symptoms were indicated 
to be severe. The physician also opined that it is as likely 
as not the symptoms of PTSD are directly related to his 
military experience in World War II.

In order to determine whether the veteran has PTSD and 
whether such condition is related to his service, the veteran 
was afforded two VA examinations, in May 2003 and March 2007.  
The May 2003 examiner indicated that he had reviewed the 
veteran's claims file in connection with the examination.  
The veteran's medical and personal history were noted in the 
report.  After examination, the veteran was diagnosed with 
schizoaffective disorder.  The examiner stated that, after 
examining the veteran and his claims file, "the veteran does 
not have sufficient current clinical symptomatology to 
warrant a diagnosis of posttraumatic stress disorder."

The veteran was afforded an additional VA examination in 
March 2007.  The examiner indicated that the veteran's claims 
file had been reviewed in connection with the examination and 
report. Again, the veteran's medical and personal history was 
reviewed in the report.  After examination, the veteran was 
again diagnosed with schizoaffective disorder.  The examiner 
stated that there was not sufficient current clinical 
symptomatology to warrant a diagnosis of PTSD.  The examiner 
noted that since the last VA examination, the veteran had 
received diagnoses of PTSD from at least three treatment 
providers, but noted that these providers did not provide 
links of the purported stressors to the diagnosis.  The 
examiner also stated that the veteran has had a long history 
of schizoaffective disorder, but that he was not able to link 
this condition to the veteran's service. 

In light of the foregoing, the Board must deny the veteran's 
claim.  The veteran's claims file contains some treatment 
records and reports noting diagnoses of PTSD, and an opinion 
by one physician that such PTSD is related to service, 
without linking the "diagnosis" to any particular stressor 
from service.  However, in neither VA examination (conducted 
by an examiner who examined the veteran and his claims file 
in connection with the claim) was the veteran diagnosed with 
PTSD.  These conclusions were reached after reviewing the 
veteran's claims file and examining the veteran.  

At this point, the Board notes, as indicated above, that the 
veteran's claims file does indicate that he has been 
diagnosed with PTSD.  The Board finds, however, that the 
opinion of the VA May 2003 and March 2007 examiner, who 
examined both the veteran and his claims file, should carry 
the most weight in this case.  In this regard, the Board 
notes that the diagnoses of PTSD that appears in treatment 
notes do not appear to be based on a full review of the 
veteran's claims file, nor do they appear to be supported by 
any specific stressors.  See Winsett v. West, 11 Vet. 
App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir.1999) 
(unpublished decision), cert. denied 120 S.Ct. 1251 (2000) 
(it is not error for the Board to value one medical opinion 
over another, as long as a rationale basis for doing so is 
given).

The Board finds therefore, based on the weight of the medical 
evidence, that the veteran does not suffer from clinical PTSD 
in accordance with the provisions of 38 C.F.R. § 4.125(a).  
And without a current diagnosis, a claim for entitlement to 
service connection cannot be sustained.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

In so finding, the Board does not question the sincerity of 
the veteran's belief that he has PTSD due to his service.  
Nor does the Board wish to in any way diminish the veteran's 
honored service in World War II.  Even if the Board assumes 
that the veteran was engaged in combat, without a confirmed 
diagnosis of PTSD service connection cannot be granted 
therefor.  The Board further notes that as a lay person, the 
veteran is not competent on his own to establish a medical 
diagnosis or show a medical etiology; such matters require 
medical expertise.  38 C.F.R. § 3.159(a)(1) (Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions); see also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).   

On these facts and upon application of the relevant laws and 
regulations, the preponderance of the evidence is against the 
veteran's claim.  Therefore, the benefit of the doubt 
doctrine is not for application in this case, and the 
veteran's claim for service connection for PTSD must be 
denied. 3 8 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


								[Continued on next 
page]

ORDER

Service connection for PTSD is denied.




____________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


